CORRECTED NOTICE OF ALLOWABILITY
The purpose of this Corrected Notice of Allowability is to correct the dependency of claim 16, which is depends from canceled claim 10.  An attempt to contact Applicant’s representative was unsuccessful.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 16, line 1; “ink of claim 10” has been substituted by --ink of claim 1--.


Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to overcome the prior art of record.  Further search failed to yield relevant results.

    PNG
    media_image1.png
    150
    324
    media_image1.png
    Greyscale
The closest prior art of record, known by Erdodi et al. (WO 2016/025319), teaches polymer dispersions in aqueous media [Table3], for use in inkjet printing, comprising a binder of polyurea or polyurethane having polyamide repeat units (binder) [0019, 0068], further comprising a polymeric dispersant such as a random, block or graft copolymer of acrylic or styrene acrylic monomers (dispersant) [0118], a pigment such as a cyan pigment [0123] or white pigment [0128], and a coalescing solvent such as Texanol® (isobutyric ester of 2,2,4-trimethyl-1,3-pentanediol; water insoluble additive) [0109].
				
	
			Texanol®

Erdodi et al. fails to teach the water insoluble additive as required by the instant Formula (I).  Erdodi et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught coalescing agent, to the specifically claimed water insoluble additive, as claimed by Formula (I) of the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                       /JESSICA M ROSWELL/Primary Examiner, Art Unit 1767